DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,   the rechargeable battery having a positive terminal defined by a positive metal foil tab located at one end of the rechargeable battery and a negative terminal defined by a negative metal foil tab located at an opposite end of the rechargeable; a positive battery member soldered to the positive metal foil tab of the rechargeable battery; a negative battery member soldered to the negative metal foil tab of the rechargeable battery; an electrically conductive frame comprising a positive conductive frame electrically connected to the positive battery member of the rechargeable battery and a negative conductive frame electrically connected to the negative battery member of the rechargeable battery ; a positive battery cable electrically connected or connectable to the positive electrically conductive frame during charging operation of the jump starting device; a negative battery cable electrically connected or connectable to the negative electrically conductive frame during charging operation of the jump starting device; a positive battery clamp electrically connected to the positive battery cable; and a negative battery clamp electrically connected to the negative battery cable, wherein the positive conductive frame comprises multiple conductive frame members detachably connected together wherein the negative conductive frame comprises multiple conductive frame members detachably connected together in an electrical series MAIL STOP AFAttorney Docket No.: 054985-000095-US-03Appl. No.: 16/804,409Page 3 of 10arrangement. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 15 recites, inter alia,   the rechargeable battery and frame assembly comprising: a rechargeable battery having multiple battery cells connected together in electrical series, the rechargeable battery comprising a positive terminal defined by a positive metal foil tab located at one end of the rechargeable battery and a negative battery  terminal defined by a negative metal foil tab located at an opposite end of the rechargeable battery, the rechargeable battery comprising: one or more rechargeable battery cells each having a positive terminal and a negative terminal connected together in electrical series; a positive battery member soldered to the positive metal foil tab of the rechargeable battery, and a negative battery member soldered to the negative battery terminal of the rechargeable battery; and an electrical frame comprising a positive electrical frame connected  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859